Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 1 of 21 PageID 1540




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


 DEMOND DUMAS,

                  Petitioner,

 vs.                                        Case No. 3:18-cv-1517-J-39PDB

 SECRETARY, FLORIDA DEPARTMENT
 OF CORRECTIONS, et al.,

                  Respondents.


                                    ORDER

                             I.   INTRODUCTION

       Petitioner Demond Dumas is challenging his state court (Duval

 County) conviction for armed burglary with assault through an

 Amended Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus

 By a Person in State Custody (Petition) (Doc. 4).              Respondents

 filed an Answer to Petition for Writ of Habeas Corpus (Response)

 (Doc. 11).    Thereafter, Petitioner filed a Reply (Doc. 13).1




 1Respondents filed an Appendix (Doc. 11). The Court will refer
 to the Exhibits in the Appendix as “Ex.” Where provided, the page
 numbers referenced in this opinion are the Bates stamp numbers at
 the bottom of each page of the exhibit. Otherwise, the page number
 on the document will be referenced. For the Petition, Response
 and Reply, the Court references the page numbers assigned by the
 electronic filing system.
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 2 of 21 PageID 1541



                            II.     EVIDENTIARY HEARING

      “In    a   habeas   corpus    proceeding,   the   burden     is   on   the

 petitioner to establish the need for an evidentiary hearing.”

 Jones v. Sec’y, Fla. Dep’t of Corr., 834 F.3d 1299, 1318 (11th

 Cir. 2016) (citations omitted), cert. denied, 137 S. Ct. 2245

 (2017).    To be entitled to an evidentiary hearing, the petitioner

 must allege “facts that, if true, would entitle him to relief.”

 Martin v. United States, 949 F.3d 662, 670 (11th Cir. 2020)

 (quoting Aron v. United States, 291 F.3d 708, 715 (11th Cir. 2002))

 (citation omitted), cert. denied, 2020 WL 5883300 (U.S. Oct. 5.

 2020).     See Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057,

 1060 (11th Cir. 2011) (opining a petitioner bears the burden of

 establishing the need for an evidentiary hearing with more than

 speculative and inconcrete claims of need), cert. denied, 565 U.S.

 1120 (2012); Dickson v. Wainwright, 683 F.2d 348, 351 (11th Cir.

 1982) (same).

      If the allegations are contradicted by the record, patently

 frivolous, or based upon unsupported generalizations, the court is

 not required to conduct an evidentiary hearing.            Martin, 949 F.3d

 at 670 (quotation and citation omitted).               In this case, the

 pertinent facts are fully developed in this record or the record

 otherwise    precludes    habeas    relief;   therefore,    the   Court     can

 "adequately assess [Petitioner's] claim without further factual

                                       2
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 3 of 21 PageID 1542



 development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir.

 2003), cert. denied, 541 U.S. 1034 (2004).

      Petitioner has not met his burden as the record refutes the

 asserted factual allegations or otherwise precludes habeas relief.

 Therefore,   the Court finds Petitioner is not entitled to an

 evidentiary hearing.       Schriro v. Landrigan, 550 U.S. 465, 474

 (2007).

                              III.   PETITION

      Petitioner claims he was deprived of the effective assistance

 of trial counsel resulting in a Sixth Amendment violation and a

 due process violation under the Fourteenth Amendment.             Petition

 at 3.     In support, Petitioner provides the following supporting

 facts:

                  The    Petitioner     asserts   that    the
             Petitioner was denied effective assistance of
             counsel, where the petitioner[’s] counsel who
             was representing the petitioner at the
             petitioner[’s] hearing on the petitioner[’s]
             motion for new trial failed significantly,
             where the petitioner[’s] counsel brought in no
             evidence to support or substantiate the
             grounds in which the petitioner[’s] counsel
             himself filed and knew to be true and were
             supported    by   the    petitioner[’s]    trial
             transcript records, where review of the
             petitioner[’s] trial transcript records were
             necessary at such hearing in order to
             substantiate    the   grounds   filed   in   the
             petitioner[’s] Motion for New Trial, and where
             the petitioner[’s] trial transcript records
             were available and the petitioner did request
             the petitioner[’s] counsel to also obtain such
             records.
                                     3
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 4 of 21 PageID 1543




 Id.

       In sum, Petitioner contends he did not receive a fair and

 impartial proceeding because his counsel failed to present the

 trial transcripts to support grounds raised in the motion for new

 trial.     Id.    More specifically, Petitioner references three of

 the seven allegations in the amended motion for new trial (grounds

 one, four, and six of the amended motion for new trial) that he

 submits would have been supported by substantial proof through the

 trial transcript.           Id. at 4-11.

       Briefly, the record demonstrates the following.                     Petitioner

 decided to proceed pro se at trial.                     Ex. A at 127.      The court

 warned     Petitioner       that    a    lawyer   may    ensure   that   any    errors

 committed during the trial are properly preserved for appellate

 review.     Id. at 114.            The court offered to have the Assistant

 Public Defender act as stand-by counsel.                  Id. at 127.     Petitioner

 accepted the offer.           Id.       The court reminded Petitioner he would

 still    have    the   entire       responsibility       for   his   defense.       Id.

 Petitioner acknowledged the court’s warning.                   Id.

       At   trial,      on    December      1,   2011,    the   court   again    warned

 Petitioner that a lawyer may prevent improper argument and aid in

 the preservation of errors for appeal.                    Ex. B at 200-201.         The

 court told Petitioner, “[i]t is almost always unwise to represent

 yourself    in   court[.]”          Id.    at 201.        Petitioner     insisted   on
                                              4
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 5 of 21 PageID 1544



 proceeding pro se at trial despite repeated warnings this was a

 risky proposition.

      Petitioner’s stand-by counsel for trial, Assistant Public

 Defender James S. Forrest, was appointed for the purpose of filing

 a motion for new trial.      On January 17, 2012, Mr. Forrest filed a

 Motion for New Trial.      Ex. A at 88-89.      On January 30, 2012, he

 advised the court that Petitioner had provided three pages of case

 law that he asked counsel to consider in support of the motion.

 Ex. C at 24.    Further, Mr. Forrest told the court that Petitioner

 wanted counsel to order the transcript of the closing arguments of

 the prosecutor.     Id.    Mr. Forrest asked for additional time to

 obtain the transcript.       Id.    The court inquired as to whether

 counsel would need the “JAC’s permission to do that?”              Id.   The

 prosecutor said Mr. Forrest would not only need permission but

 there had been no contemporaneous objections made during closing

 argument;   therefore,    the   appellate    court   would   only    review

 Petitioner’s current complaints based on fundamental error.              Id.

 at 24-25.   The prosecutor argued it was fiscally irresponsible to

 order the transcript of the closing argument as there had been no

 objections by Petitioner.       Id. at 25.

      Mr. Forrest said he could not comment on that.          Id.    He then

 stated that Petitioner wanted a more complete motion filed.              Id.

 The court responded that Mr. Forrest could file a more complete

                                      5
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 6 of 21 PageID 1545



 motion, and there would be a hearing on the motion, and that the

 parties should get together with a court staff member to schedule

 a hearing date.    Id.

      On March 2, 2012, Mr. Forrest filed an Amended Motion for New

 Trial.   Ex. A at 98-100.      On March 2, 2012, a hearing was held,

 and Mr. Forrest explained that he had been appointed as stand-by

 counsel for trial and was appointed to represent Petitioner for

 purposes of the motion for new trial.          Id. at 133.    Mr. Forrest

 stated that Petitioner was unhappy with counsel’s representation

 because Petitioner wanted to include grounds that counsel found

 inapplicable to the case.      Id.   Counsel explained:

                 One of the issues that Mr. Dumas has is
            that initially when we spoke[,] I talked about
            ordering a transcript of the State’s closing
            arguments. He indicated that he thought that
            the State’s closing arguments were improper;
            however, he did not make objection to those
            arguments so therefore they’re not issues that
            are waived.   If they are fundamental error,
            the D.C.A. would take care of those issues.

                 Your Honor, you sat through the trial and
            were the presiding judge over the closing
            arguments and so I believe that there’s not a
            need to have a transcript as to what Mr.
            Caliel’s   [Mark   Caliel,   Assistant   State
            Attorney] closing arguments were, especially
            since there was no objection made at the time,
            so I didn’t order the transcripts because
            frankly without the objection it would still
            be something that the D.C.A. would take up,
            not Your Honor.      So I think Mr. Dumas’
            arguments are one that there is no transcript
            as to the closing arguments.

                                      6
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 7 of 21 PageID 1546



 Id. at 134.

       Mr. Caliel responded that he concurred, stating there was no

 need to order any transcripts as the court presided over the

 closing arguments, and if there had been any actions amounting to

 fundamental error, the court would have intervened, especially

 given the circumstances that Petitioner was representing himself

 at trial.   Id. at 135.     Mr. Caliel stated:

                  The State’s position is that we do not
             believe that any of our statements during the
             course of the closing arguments were improper
             and none were objected to which makes it even
             a higher standard to achieve that it must be
             fundamental error even to be reversable error
             at that point.

 Id.

       When Petitioner complained that his counsel was supposed to

 get with the court reporter to order the transcript, Mr. Forrest

 responded that, after discussing the matter with his co-workers at

 the Public Defender’s Office, he determined the issue became moot

 because Petitioner failed to object at closing, and even if counsel

 were to provide the transcripts to the court, it would be a matter

 solely for the 1st DCA, and the 1st DCA will be provided with the

 transcripts on appeal.        Id. at 137-38.       Mr. Forrest said he

 understood Petitioner’s concern, but it could not be rectified by

 providing the court with transcripts because Petitioner failed to

 object at trial.     Id. at 138-39.      The court said:

                                      7
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 8 of 21 PageID 1547



                   Mr. Dumas, had ample opportunity to have
              a counselor and lawyer at trial and he
              refused.   He decided to proceed pro se.    I
              don’t know how many times I gave him that
              chance.   I tried to convince him that he
              needed a lawyer and he decided that he could
              do it on his own. So he did that. If he’s
              made any errors, that’s something that the
              First District Court of Appeals could deal
              with.

 Id. at 139.

       After hearing argument, the court denied the amended motion

 for new trial.      Id. at 156.      The court entered a written order

 denying the amended motion for new trial on March 2, 2012.              Id.

 at 97.

                              IV.   HABEAS REVIEW

       Petitioner, through his pro se Petition, claims he is detained

 “in violation of the Constitution or laws or treaties of the United

 States.”     28 U.S.C. § 2241(c)(3).    The Antiterrorism and Effective

 Death Penalty Act (AEDPA) governs a state prisoner's federal

 petition for habeas corpus and “prescribes a deferential framework

 for evaluating issues previously decided in state court[,]” Sealey

 v. Warden, Ga. Diagnostic Prison, 954 F.3d 1338, 1354 (11th Cir.

 2020) (citation omitted), limiting a federal court’s authority to

 award habeas relief.        See 28 U.S.C. § 2254; Shoop v. Hill, 139 S.

 Ct.   504,   506   (2019)   (per   curiam)   (recognizing   AEDPA   imposes

 “important limitations on the power of federal courts to overturn

 the judgments of state courts in criminal cases").
                                 8
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 9 of 21 PageID 1548



      Recently, the Eleventh Circuit opined:

            [federal courts] are prohibited from granting
            a state prisoner’s habeas corpus petition
            unless the relevant state court decision on
            the merits of the petitioner’s claim ‘was
            contrary to, or involved an unreasonable
            application of, clearly established Federal
            law, as determined by the Supreme Court of the
            United States,’ or (2) ‘was based on an
            unreasonable determination of the facts in
            light of the evidence presented in the State
            court proceeding.’

 James v. Warden, Holman Correctional Facility, 957 F.3d 1184, 1190

 (11th Cir. 2020) (quoting 28 U.S.C. § 2254(d)(1)-(2)).

      The Eleventh Circuit explained the analysis which must take

 place pursuant to AEDPA:

                 A decision is “contrary to” clearly
            established federal law if the state court
            applied a rule that contradicts governing
            Supreme Court precedent, or if it reached a
            different conclusion than the Supreme Court
            did   in   a    case   involving   materially
            indistinguishable facts. Williams v. Taylor,
            529 U.S. 362, 412-13, 120 S. Ct. 1495, 146
            L.Ed.2d 389 (2000). A state court decision
            involves an “unreasonable application” of
            clearly established federal law if the court
            identifies the correct legal principle but
            applies it unreasonably to the facts before
            it. Id. “The question under AEDPA is not
            whether a federal court believes the state
            court’s determination was incorrect but
            whether that determination was unreasonable –
            a substantially higher threshold.”    Schriro
            v. Landrigan, 550 U.S. 465, 127 S. Ct. 1933,
            167 L.Ed.2d 836 (2007).


 James, 957 F.3d at 1190-91.


                                      9
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 10 of 21 PageID 1549



       A state court's finding of fact, whether a state trial court

 or appellate court, is entitled to a presumption of correctness

 under   28   U.S.C.   §   2254(e)(1).        “The     state   court’s   factual

 determinations are presumed correct, absent clear and convincing

 evidence to the contrary.”        Sealey, 954 F.3d at 1354 (quoting 28

 U.S.C. § 2254(e)(1)).      This presumption of correctness, however,

 applies only to findings of fact, not mixed determinations of law

 and fact.    Brannan v. GDCP Warden, 541 F. App'x 901, 903-904 (11th

 Cir. 2013) (per curiam) (recognizing the distinction between a

 pure question of fact from a mixed question of law and fact), cert.

 denied, 573 U.S. 906 (2014).        Furthermore, the second prong of §

 2254(d), requires this Court to “accord the state trial court

 [determination of the facts] substantial deference.”                Dallas v.

 Warden, 964 F.3d 1285, 1302 (11th Cir. 2020) (quoting Brumfield v.

 Cain, 576 U.S. 305, 314 (2015)).                Thus, this Court may not

 supersede a trial court’s determination simply because reasonable

 minds may disagree about the finding.           Id. (quotation and citation

 omitted).

       Finally,   where    there   has    been   one    reasoned   state   court

 judgment rejecting a federal claim followed by an unexplained order

 upholding that judgement, federal habeas courts employ a "look

 through" presumption: "the federal court should 'look through' the

 unexplained decision to the last related state-court decision that


                                         10
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 11 of 21 PageID 1550



 does provide a relevant rationale. It should then presume that the

 unexplained decision adopted the same reasoning."                 Wilson v.

 Sellers, 138 S. Ct. 1188, 1192 (2018) (Wilson).

                    V.   INEFFECTIVE ASSISTANCE OF COUNSEL

       Petitioner’s claim of ineffective assistance of counsel is

 “governed by the familiar two-part Strickland[v. Washington, 466

 U.S. 668 (1984)] standard.”          Knight v. Fla. Dep’t of Corr., 958

 F.3d 1035, 1038 (11th Cir. 2020).          In order for a petitioner to

 prevail on a claim of ineffective assistance of trial counsel, the

 petitioner must satisfy the two-pronged Strickland test, requiring

 that he show both deficient performance (counsel's representation

 fell below an objective standard of reasonableness) and prejudice

 (there   is   a   reasonable    probability   that,   but   for   counsel's

 unprofessional errors, the result of the proceeding would have

 been different).        Id. (quotation and citation omitted).           See

 Brewster v. Hetzel, 913 F.3d 1042, 1051-52 (11th Cir. 2019)

 (reviewing court may begin with either component).

                                VI.   GROUND ONE

       Upon review of the state court record, Petitioner exhausted

 this claim of ineffective assistance of counsel by raising it in

 his Rule 3.850 motion.       Ex. L.    The trial court, referencing the

 Strickland standard, Ex. L at 66-67, denied this ground, finding

 that counsel considered ordering the transcripts for submission to


                                       11
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 12 of 21 PageID 1551



 the trial court, but after “thoughtful consideration,” decided the

 transcripts were unnecessary.        Id. at 67.     First, and foremost,

 counsel pointed out that the same judge who presided over the trial

 was presiding over the motion for new trial proceeding.                 Id.

 Furthermore, counsel noted that as Petitioner appeared pro se at

 trial, he failed to preserve many of the arguments, and it would

 be up to the 1st DCA on direct appeal to consider if any fundamental

 error   had   occurred.      Id.     Finding    counsel’s   decision   both

 “strategic and reasonable[,]” the court rejected Petitioner’s

 claim of ineffectiveness.

       Of import, the court noted that during the three-month span

 between the jury verdict and the hearing on the amended motion for

 new trial, the court had been “kept abreast of the case” through

 various intervening court dates and filings.         Id.    Thus, the court

 concluded it had maintained its familiarity with the case through

 its continued interaction in the case post-trial.           Finally, noting

 the trial court’s previous rulings and the affirmance of the

 judgment of conviction by the First District Court of Appeal (1st

 DCA),2 the court determined there was no entitlement to relief,

 particularly with respect to any challenge to the factual basis

 and sufficiency of the evidence.          Id. at 67-68.



 2 The 1st DCA affirmed the conviction on February 8, 2013.           Ex. G.
 The mandate issued on February 26, 2013.

                                      12
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 13 of 21 PageID 1552



       Finding counsel provided reasonable professional service in

 deciding that the transcripts were unnecessary, the trial court

 denied Petitioner’s claim of ineffective assistance of counsel for

 failure to demonstrate the first prong of the Strickland standard,

 the performance prong.         Id. at 68.       After assuming arguendo

 counsel was deficient in failing to acquire and provide the

 transcripts to the court, the court also found Petitioner failed

 to satisfy the second prong of the            Strickland standard, the

 prejudice prong.     Id.

       The court thoroughly analyzed the three sub-claims at issue:

 (1) firearms and bullet proof vest testimony; (2) judgment of

 acquittal – State’s failure to prove assault; and (3) verdict

 contrary to the weight of the evidence.             Id. at 68-72.      With

 respect to the first sub-claim, the court held:

                  Contrary   to   Defendant’s   allegation,
             counsel’s alleged failure to provide the trial
             transcripts did not prejudice Defendant.
             Standby counsel objected to the relevancy of
             Mr. Hollinsworth’s and Detective Sikes’s
             testimony regarding firearms and the bullet-
             proof vest at trial. (Ex. F at 306-307). The
             trial court overruled the objection, finding
             the testimony relevant and admissible because
             Defendant opened the door to such. (Ex. F at
             304-309.)   Thus, since the trial court has
             already denied the claim, there is no
             reasonable probability the outcome of the
             proceeding would have been different and
             Defendant would be granted a new trial. (Ex.
             F at 308-309.)     Accordingly, Defendant has



                                      13
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 14 of 21 PageID 1553



             failed to establish that he was prejudiced by
             counsel’s alleged errors.

 Ex. L at 68-69.

        The record shows that witness Nikisha Brown described the gun

 she saw in Petitioner’s hand as a big gun.            Ex. B at 218, 225,

 230.    On cross-examination, Petitioner asked if Ms. Brown saw

 Petitioner go to the back of the victim’s home “with what you

 thought to be a dangerous weapon, correct, and/or a firearm?”            Id.

 at 256.    Ms. Brown responded in the affirmative.        Id.     When asked

 if she were certain, Ms. Brown reiterated that it was a big gun in

 Petitioner’s hand.     Id.    On re-direct, when asked if there was any

 doubt that Petitioner had a gun in his hand, Ms. Brown responded

 there was no doubt.      Id. at 260.

        When witness Emily Fulton testified, she said Petitioner

 burst in with a weapon.         Id. at 267.    She described the gun as

 real big and black.          Id. at 270.    The prosecutor asked if it

 appeared to be a real gun, and she responded yes.           Id.   On cross-

 examination, Petitioner asked if he had entered the house “with

 what you {Ms. Fulton] thought to be a dangerous weapon and/or a

 firearm[?]”    Id. at 281.     Petitioner asked the witness if she were

 scared by virtue of the fact that she had “seen this alleged

 firearm and/or dangerous weapon[.]”        Id. at 283.   Petitioner asked

 if it could have been a plastic toy gun, and Ms. Fulton responded



                                      14
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 15 of 21 PageID 1554



 “[r]ight.”     Id. at 284.      Petitioner then inquired:        “were you

 running because of me or y’all thought that I was going to try and

 hurt one of y’all or just because by virtue of the fact that you

 seen me with this plastic toy gun?”            Id. at 285.      Ms. Fulton

 responded that they ran in fear of their lives because they saw

 Petitioner come into the house with a gun.         Id.   Petitioner asked

 additional questions about “this gun, plastic toy gun that you

 suspected to be real[.]”      Id. at 292.

       Thereafter, the prosecutor, Mr. Caliel, notified the court

 that the state intended to call Terry Hollinsworth and Detective

 Sikes to provide testimony concerning firearms and a bullet-proof

 vest.   Id. at 304-305.     Stand-by counsel, based on some questions

 from Petitioner, told the court that he assumed Mr. Caliel is

 asserting Petitioner opened the door “by talking about a toy gun.”

 Id. at 306.    Mr. Forrest said he thought Mr. Caliel was the first

 to mention a toy gun, and then Petitioner brought it up “a bunch

 of times.”    Id.

       Mr. Forrest asked, on behalf of Petitioner, that the witnesses

 be excluded as he thought Petitioner did not open the door.             Id.

 at 307.     Mr. Caliel responded that Petitioner did ask and also

 stated that he walked into the house with a toy gun and was the

 first person to interject it.         Id.   Mr. Caliel recollected that

 he did ask if the witness was sure it was a real gun and the


                                      15
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 16 of 21 PageID 1555



 witness confirmed that she thought it was a real gun.               Id.   The

 court agreed with the prosecutor’s recollection of the testimony

 and noted that it was Petitioner who attempted to convince the

 witnesses that it was, in fact, a toy gun, and Petitioner brought

 the “toy gun” matter up first.          Id. at 308-309.     The record shows

 Petitioner was the first to ask if the weapon could have been a

 plastic toy gun.      Id. at 284.       After hearing argument, the court

 denied the motion to exclude the testimony.           Id. at 309.

       As to the failure to provide transcripts so that the trial

 court’s recollection of the trial could be refreshed and the trial

 court shown that the state failed to prove an assault and thus,

 confirm that the trial court erred in denying the defense’s motion

 for judgment of acquittal, the circuit court found that any failure

 to provide the trial transcripts did not result in prejudice under

 Strickland.     Ex. L at 69-70.     Indeed, the court found there was

 conclusive evidence of guilt based on the evidence presented at

 trial, including the testimony of two eyewitnesses who testified

 as to Petitioner’s actions and the fear elicited.            Id. at 70.    As

 such, the court concluded it properly denied the motion for

 judgment of acquittal and the 1st DCA affirmed the conviction,

 providing    confirmation    of   the     trial   court’s   decision.     Id.

 Finally, the circuit court found a sufficiency of the evidence

 argument is more properly raised on direct appeal, and Petitioner


                                      16
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 17 of 21 PageID 1556



 was improperly attempting to re-litigate the matter by couching it

 in terms of a claim of ineffective assistance of counsel.                        Id.

 Finding    no    reasonable    probability       that    the    outcome     of   the

 proceeding would have been different, the circuit court denied the

 claim of ineffective assistance of counsel.               Id.

       Petitioner     also   argued      his    counsel   was    ineffective      for

 failure to provide transcripts to the trial court to show “the

 proven intent was nothing more than mere speculation,” and Ms.

 Emily   Fulton’s    testimony     refuted      the   state’s    contention       that

 Petitioner “intentionally and unlawfully threatened to do violence

 upon any person within the home.”              Id. at 70.      The circuit court

 decided any failure to provide trial transcripts did not prejudice

 Petitioner.      Id. at 71.    The court rested its decision on the fact

 that the state had produced conclusive evidence of guilt.                         Id.

 The court noted that the jury considered Petitioner’s testimony in

 coming to its verdict.            Id.      Importantly, the circuit court

 recognized that the court denied the claim of insufficiency of

 evidence at trial and the 1st DCA affirmed on direct appeal,

 leading    the    circuit     court   to      conclude   that    Petitioner      was

 impermissibly recasting the same issue as a claim for ineffective

 assistance of counsel.         Id. at 71-72.         Lastly, the circuit court

 found   Petitioner    failed     to   establish       there    was   a   reasonable




                                         17
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 18 of 21 PageID 1557



 probability    the      outcome    of     the     proceeding            would    have    been

 different.    Id. at 72.

       Petitioner appealed the denial of his post-conviction motion.

 Ex. L at 406.        The 1st DCA affirmed per curiam.                           Ex. N.     The

 mandate issued on June 4, 2018.             Ex. O.

       The   circuit     court     properly       utilized         the    Strickland      two-

 pronged     standard     when     addressing          the    claim       of     ineffective

 assistance    of   trial       counsel.         The   court       found    there     was   no

 deficient performance by counsel, and even assuming there had been,

 there was no prejudice as evidenced by its other rulings, record

 support, and the ruling of the 1st DCA on direct appeal.                            The 1st

 DCA affirmed the denial of the Rule 3.850 motion.                             As the state

 court   reasonably      determined        the    facts      and    reasonably       applied

 federal law to those facts in rejecting the claim of ineffective

 assistance of counsel, Petitioner is not entitled to habeas relief.

       This Court finds the state court’s decision is entitled to

 AEDPA deference as it is not inconsistent with Supreme Court

 precedent, the adjudication of the claim is not contrary to or an

 unreasonable application of Strickland or based on an unreasonable

 determination      of    the    facts.          Giving      AEDPA       deference,       this

 Petitioner is not entitled to habeas relief.

       Upon review of the record, counsel’s performance fell well

 within the broad range of reasonable assistance under prevailing


                                            18
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 19 of 21 PageID 1558



 professional norms.        Counsel is given wide latitude in making

 strategic decisions, and in this instance, counsel’s performance

 did not fall outside the norm.            The decision not to obtain the

 trial transcripts to present to the trial court to support a motion

 to dismiss was not so patently unreasonable that no competent

 attorney would have made that decision, particularly in a case

 where the judge reviewing the motion for new trial is the same

 judge that sat through the trial and handled post-trial matters.

 Indeed, the court noted it had kept abreast of the case through

 post-verdict filings and court dates, signifying the court had not

 forgotten Petitioner, the state’s case, or the evidence presented

 to convict Petitioner.      Finally, finding adequate support for the

 decision not to obtain the trial transcripts, the court noted that

 Petitioner failed to preserve many of the arguments as he proceeded

 pro se at trial, and thus counsel decided it would really be up to

 the 1st DCA to look for any fundamental error without preservation

 of error at trial.

       Here, the representation by counsel was not so filled with

 serious   errors    that   counsel   was    not   functioning   as    counsel

 guaranteed by the Sixth Amendment.          Counsel attended the trial as

 stand-by counsel and was very familiar with the case.                Ex. B at

 2, 195.    Counsel performed reasonably in representing Petitioner

 on the amended motion for new trial.          Brewster, 913 F.3d at 1056.


                                      19
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 20 of 21 PageID 1559



 Not only has Petitioner failed to show deficient performance, he

 has failed to show resulting prejudice.                 As previously noted,

 there is no reasonable probability that the outcome of the case

 would have been different if counsel had provided transcripts to

 support his amended motion for new trial.              In sum, the resolution

 of the Strickland analysis was proper, and Petitioner is not

 entitled to habeas relief.

       In     conclusion,      the   Court      finds    the    state    court’s

 determination is consistent with federal precedent.                Here, AEDPA

 deference is warranted.         The state court’s adjudication of the

 claim   is   not   contrary    to   or    an   unreasonable    application   of

 Strickland     and   its   progeny        or   based    on    an   unreasonable

 determination of the facts.              Thus, the Petition is due to be

 denied.

       Therefore, it is now

       ORDERED AND ADJUDGED:

       1.     The Amended Petition for Writ of Habeas Corpus (Doc. 4)

 is DENIED.

       2.     This action is DISMISSED WITH PREJUDICE.

       3.     The Clerk shall enter judgment accordingly and close

 this case.

       4.     If Petitioner appeals the denial of his Amended Petition

 for Writ of Habeas Corpus (Doc. 4), the Court denies a certificate


                                          20
Case 3:18-cv-01517-BJD-PDB Document 15 Filed 10/09/20 Page 21 of 21 PageID 1560



 of appealability. 3        Because this Court has determined that a

 certificate of appealability is not warranted, the Clerk shall

 terminate from the pending motions report any motion to proceed on

 appeal   as   a   pauper   that   may   be   filed   in   this   case.   Such

 termination shall serve as a denial of the motion.

       DONE AND ORDERED at Jacksonville, Florida, this 9th day of

 October, 2020.




 sa 10/7
 c:
 Demond Dumas
 Counsel of Record




 3 This Court should issue a certificate of appealability only if a
 petitioner makes "a substantial showing of the denial of a
 constitutional right."    28 U.S.C. § 2253(c)(2).    To make this
 substantial showing, Petitioner "must demonstrate that reasonable
 jurists would find the district court's assessment of the
 constitutional claims debatable or wrong," Tennard v. Dretke, 542
 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
 (2000)), or that "the issues presented were 'adequate to deserve
 encouragement to proceed further,'" Miller-El v. Cockrell, 537
 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
 880, 893 n.4 (1983)).    Upon due consideration, this Court will
 deny a certificate of appealability.


                                         21
